Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission dated 10/26/21 has been entered.
Examiner's Note
In the office action of 9/10/21, scope of claim was objected to as being allowable. However, scope of claim 7 included the scope of claim 6 as being dependent thereupon. In the applicant's reply, claim 7 was incorporated into claim 1 but claim 6 was not. Accordingly, the amended claim 1 is not necessarily allowable for the reasons indicated in the outstanding office action as it fails to include the scope of claim 6. Thus, the allowable language reads as follows below.
This issue was communicated with applicant's representative in an interview on 11/4/21 and a proposed claim was suggested as presented below in order to provide an allowable scope by distinguishing the emitter from emitting device in relation to the rest of the apparatus. However, the applicant's representative insisted on receiving the rejection action. 
The unaccepted proposed amendment includes:
Claim 1 (AMEND). An electronic dazzling element[[,]] comprising: at least one optical emitter for emitting a collimated light-beam in a beam direction, said optical emitter having an electronic light-emitting device for generating light pulses, and at least one collimator upstream of said light- emitting device in the beam direction for collimating the light pulses emitted by said light-emitting device; a control device configured for controlling said light-emitting device of said optical emitter; and a collimator drive connected to and controllable by said control device, said collimator ; an emitter drive connected to and controllable by said control device, said emitter drive being configured for changing the beam direction of the collimated light beam by changing orientation of said optical emitter relative to the dazzling element.
CANCEL claim 6. 	
Claim Objections
Claim 6 is objected to because of the following informalities:  _an_ should be entered before "orientation". Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over GLYNN (US 2010/0072895) in view of CASAZZA (US 7239655).
Regarding claim 1, GLYNN discloses an electronic dazzling element (FIG.s 1-9) comprising: at least one optical emitter (9 FIG. 1) for emitting a light-beam in a beam direction, said optical emitter having an electronic light-emitting device (required) for generating light pulses ('flash' means capable of at least one pulse), a control device (5, 13 FIG. 1) configured for controlling said light-emitting device of said optical emitter.
GLYN does not explicitly show the optical emitter having at least one collimator upstream of said light-emitting device in the beam direction for collimating the light 
CASAZZA teaches an optical emitter (FIG.s 1-9) having at least one collimator (32 FIG.s 1 and 6 having 34-34''' FIG.s 2-5) upstream of a light-emitting device (12 FIG.s 1-6) in the beam direction for collimating the light pulses emitted by said light-emitting device, such that the optical emitter emits a collimated beam (col. 5 line 39-55 and col. 6 line 18-42), and a collimator drive (such as 56 FIG.s 6-9) connected to and controllable, said collimator drive being configured for changing the beam direction of the collimated light beam by changing orientation of said collimator relative to said optical emitter (at least shown in FIG. 7).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate the collimators and their associated drive structure, such as taught by CASAZZA, with the optical emitter of GLYN, such that the collimator drive is connected to and controllable by said control device to change the orientation of the collimator relative to the light-emitting device, in order to achieve a desired operational modularity of the light-emitting device. 
Regarding claim 3, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized that to collimate any point source, it must be located at the focal point of a collimating lens, thus, CASAZZA requires said collimator to have a focal point and said light-emitting device to be positioned at the focal point of said collimator for its intended operation.

Regarding claim 4, absent any structural details, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized that the common collimation techniques in the illumination art involves an emission surface of said light-emitting device that is smaller than an opening surface of said collimator and said opening surface of said collimator is fully illuminated by the light pulse emitted by said light-emitting device, otherwise, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick an optimal size for the collimator, such that the opening surface of said collimator is fully illuminated by the light pulse emitted by said light-emitting device, in order to achieve a desired light coupling efficiency. 
Regarding claim 5, CASAZZA further teaches said optical emitter includes at least one of an electronic light-emitting device for generating collimated light pulses (evident) or at least one reflector in the beam direction downstream of said light emitting device for collimating the light pulses emitted by the said light-emitting device; or at least one reflector in the beam direction next to said light-emitting device for collimating the light pulses emitted by said light-emitting device.
The motivation to combine is same as in claim 1 above. 
Regarding claim 6, GLYN further discusses adjusting the emission direction by selecting the emitters. Therefore, although GLYN does not explicitly show an emitter drive connected to and controllable by said control device, said emitter drive being configured for changing the beam direction of the collimated light beam by changing orientation said optical emitter relative to the dazzling element, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized the 
Regarding claim 10, GLYN further discloses at least one acoustic emitter (see 11 FIG. 1) capable of emitting sound pulses.
Response to Arguments
Applicant's arguments filed10/26/21 have been fully considered but they are not persuasive, or they are moot.
Upon further consideration of the disclosure of the application, the prior art and the prosecution history, a new interpretation of the prior art is presented in the current rejection, to which applicant’s arguments do not apply.
In light of compact prosecution, applicant is kindly invited to review the examiner's note section above and contact the examiner in order to help facilitate a mutual understanding of the intended invention. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875